DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The amendment filed 2/25/2022 is entered and fully considered. The amendments resolve the 112 issues and improve clarity of the claim.
Election/Restrictions
	Claims 3-5 are rejoined because the generic claim 1 is allowed.
Examiner’s Amendment
Claims 8-14 and 16 were withdrawn without traverse and do not incorporate the allowable limitations of claim 1. Accordingly, the claims are canceled to put the application in condition for allowance.
Allowable Subject Matter
Claims 1-7 and 15 are allowed.
As indicated in the previous office action, the examiner was unable to find prior art teaching the UV light forming a reactive surface for the subsequent fusing/adhesion (coordination bonding) of a metal nanoparticle protected by an amine without utilizing the surface energy of the ink droplets. The depending claims are allowable by virtue of dependency.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/           Primary Examiner, Art Unit 1712